DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 10-25 are pending in this application and have been examined on the merits. Claim 9 has been cancelled by the applicant.
Response to Arguments
Applicant’s arguments, see pg. 9, filed 01/20/2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of 10/20/2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-8 and 10-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Since all applicant’s arguments, see pp. 9-16, filed 01/20/2022, with respect to claims 1-8 and 10-24 are directed to new limitations regarding the leading edges, trailing edges, circumferential edges, the geometry of the previously mentioned edges, and the offset axial placement of the two rings which are introduced in amendments, a new ground of rejection is necessitated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte et al. (US 2018/0356124) in view of Yang (US 2018/0045203) and further in view of Qi et al. (US 2014/0034039).
Regarding claim 1, Gupte discloses a heating, ventilation, and/or air conditioning [HVAC] unit (HVAC unit 12), comprising: an air flow producing element (fans 32) coupled to a fan deck (Fig. 2 discloses Fans 32 being coupled to a fan deck) of the HVAC unit.
Gupte does not disclose an air producing element comprising an airflow amplifier, wherein the air flow amplifier includes: a ring having an outer shroud and an inner shroud extending about a central axis to define an annular cavity of the ring, wherein the outer shroud has a circumferential edge, wherein the inner shroud includes a first annular member and a second annular member, and wherein the circumferential edge overlaps with a first leading edge of the first annular member along the central axis, and a trailing edge of the first annular member overlaps with a second leading edge of the second annular member along the central axis; an air flow inlet formed in the ring and configured to direct an air flow into the annular cavity; a first annular air flow outlet formed between the circumferential edge and the first annular member, wherein the first annular air flow outlet is configured to direct a first portion of the air flow out of the annular cavity and along an inner diameter of the ring; and a second annular air flow outlet formed in the ring and configured to direct a second portion of the air flow out of the annular cavity and along the inner diameter of the ring.
However, Yang does disclose an air producing element comprising an airflow amplifier (fan disclosed in the first three lines of para. [0006]. The fan disclosed by Yang induces airflow using air flow from an impeller being directed over a Coanda surface similar to the air flow amplifier of the immediate application), wherein the air flow amplifier includes: a ring (nozzle 32 which is ring shaped as disclosed by Fig. 4) having an outer shroud (first wall 322) and an inner shroud (second wall 323) extending about a central axis (see annotated Fig. 1) to define an annular cavity of the ring (See annotated Fig. 1), wherein the outer shroud has a circumferential edge (see annotated Fig. 2), wherein the inner shroud includes a first annular member (Coanda surface 334b) and a second annular member (Coanda surface 334a), and wherein the circumferential edge overlaps with a first leading edge (see annotated Fig. 2) of the first annular member along the central axis (see annotated Figs. 1 and 5), and a trailing edge (see annotated Fig. 2) of the first annular member overlaps with a second leading edge (see annotated Fig. 2) of the second annular member along the central axis (see annotated Figs. 1 and 5); an air flow inlet (air flow inlet 321) formed in the ring (see Fig. 4 and para. [0050]) and configured to direct an air flow into the annular cavity (para. [0050] discloses air flow inlet 321 is capable of directing an airflow into the annular cavity); a first annular air flow outlet (second nozzle airflow outlet 328b) formed between the circumferential edge and the first annular member (see Fig. 4 and annotated Fig. 2), wherein the first annular air flow outlet is configured to direct a first portion of the air flow out of the annular cavity (Fig. 4 and para. [0050] disclose the second nozzle airflow outlet 328b being capable of directing a portion of the airflow from internal fan 311 out of the annular cavity) and along an inner diameter of the ring (second wall 323. See Fig. 4); and a second annular air flow outlet (first nozzle airflow outlet 328a) formed between the first annular member and the second annular member (see Fig. 4 and annotated Fig. 2), wherein the second annular air flow outlet is configured to direct a second portion of the air flow out of the annular cavity (Fig. 4 and para. [0050] disclose the first nozzle airflow outlet 328a being capable of directing a portion of the airflow from internal fan 311 out of the annular cavity) and along the inner diameter of the ring (second wall 323. See Fig. 4). Annotated Figs. 1 and 5 are annotations of Yang’s Fig. 4.
Gupte and Yang are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the HVAC unit of Gupte to include the bladeless fan of Yang in place of a normal fan in order to reduce noise and to prevent dirt from accumulating on the blades of the conventional fan as evidenced by Qi (Qi, para. [0003]).
Regarding claim 2, Gupte in view of Yang and Qi disclose the invention of claim 1, and Gupte further discloses a fan (blower assembly 34) positioned at a base of the HVAC unit (Annotated Fig. 3 discloses blower assembly 34 being positioned on a surface which acts as a base or is an extension of a base of HVAC unit 12).
Gupte does not disclose an air supply conduit configured to extend from a fan to the air flow inlet an air supply conduit.
However, Qi does disclose an air supply conduit (air pipe 34 or the air supply tube disclosed in para. [0032]) configured to extend from a fan (air pumps 32. See the first sentence of the abstract) to the air flow inlet (at least Figs. 2a and 6 disclose air pipes extending from air pumps 32 to an air flow inlet).
Gupte and Qi are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the HVAC unit of Gupte to include the air pipes or air supply tubes of Qi in order to allow pressurized air from the blower assembly of Gupte to be supplied to air flow amplifiers or other nozzles through the air pipes or air supply tubes of Qi while allowing the blower assembly of Gupte to be located in a location separate from the air flow amplifiers or other nozzles (Qi, para. [0032]).
Regarding claim 10, Gupte in view of Yang and Qi disclose the invention of claim 1, and the combination discloses wherein the second annular air flow outlet (first nozzle airflow outlet 328b of Yang) includes at least two open sections (Fig. 4 and para. [0050] of Yang discloses the first nozzle airflow outlet 328b including at least two open sections. See annotated Fig. 1) separated by support ribs (partition plates 335 of Yang) extending between the first annular member and the second annular member of the inner shroud (see Fig. 4, annotated Fig. 2, and para. [0050] of Yang).
Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte et al. (US 2018/0356124) in view of Hu (CN 202900773), further in view of Yang (US 2018/0045203), and even further in view of Qi et al. (US 2014/0034039).
Regarding claim 1, in addition to the 103 rejection above, Gupte discloses a heating, ventilation, and/or air conditioning [HVAC] unit (HVAC unit 12), comprising: an air flow producing element (fans 32) coupled to a fan deck (Fig. 2 discloses Fans 32 being coupled to a fan deck) of the HVAC unit.
Gupte does not disclose an air flow producing element comprising an airflow amplifier, wherein the air flow amplifier includes: a ring having an outer shroud and an inner shroud extending about a central axis to define an annular cavity of the ring, wherein the outer shroud has a circumferential edge, wherein the inner shroud includes a first annular member and a second annular member wherein the outer shroud has a circumferential edge, wherein the inner shroud includes a first annular member and a second annular member, and wherein the circumferential edge overlaps with a first leading edge of the first annular member along the central axis, and a trailing edge of the first annular member overlaps with a second leading edge of the second annular member along the central axis; an air flow inlet formed in the ring and configured to direct an air flow into the annular cavity; a first annular air flow outlet formed between the circumferential edge and the first annular member, wherein the first annular air flow outlet is configured to direct a first portion of the air flow out of the annular cavity and along an inner diameter of the ring; and a second annular air flow outlet formed between the first annular member and the second annular member, wherein the second annular air flow outlet is configured to direct a second portion of the air flow out of the annular cavity and along the inner diameter of the ring.
However, Hu does disclose an air flow producing element comprising an airflow amplifier (bladeless fan disclosed in the machine translated abstract), wherein the air flow amplifier includes: a ring (ring defined by 1 and 2. See Figs. 1-3) having an outer shroud (shroud defined by 1. See Figs. 1-3) and an inner shroud (shroud defined by 2. See Figs. 1-3) extending about a central axis to define an annular cavity of the ring (8. See Fig. 2), wherein the outer shroud has a circumferential edge (see annotated Fig. 4), wherein the inner shroud includes a first annular member (see annotated Fig. 4) and a trailing edge of the first annular member (see annotated Fig. 4); an air flow inlet (7. See Fig. 2) formed in the ring (See Fig. 2) and configured to direct an air flow into the annular cavity (Figs. 1-3 disclose 7 being capable of directing airflow); a first annular air flow outlet (3) formed between the circumferential edge and the first annular member (see Fig. 2 and annotated Fig. 4), wherein the first annular air flow outlet is and configured to direct a first portion of the air flow out of the annular cavity (Figs. 1-2 disclose 3 having a geometry capable of directing airflow out of annular cavity 8) and along an inner diameter of the ring (Figs. 1-2 disclose 3 having a geometry capable of directing airflow along an inner diameter defined by 2).
Gupte and Hu are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the HVAC unit to include the bladeless fan of Hu in place of a normal fan in order to reduce noise and to prevent dirt from accumulating on the blades of the conventional fan as evidenced by Qi (Qi, para. [0003]).
Hu, like Gupta, does not explicitly disclose a ring geometry which includes a second annular member, wherein the circumferential edge overlaps with a first leading edge of the first annular member along the central axis, and wherein the trailing edge of the first annular member overlaps with a second leading edge of the second annular member, wherein the trailing edge of the first annular member overlaps with a leading edge of the second annular member, and a second annular air flow outlet formed between the first annular member and the second annular member, wherein the second annular air flow outlet is configured to direct a second portion of the air flow out of the annular cavity and along the inner diameter of the ring.
However, Yang does disclose a ring geometry which includes a second annular member (Coanda surface 334a), and wherein a circumferential edge (see annotated Fig. 2) overlaps with a first leading edge (see annotated Fig. 2) of a first annular member (Coanda surface 334b. See annotated Fig. 2) along the central axis (see annotated Figs. 1 and 5), and wherein a trailing edge (see annotated Fig. 2) of the first annular member (see annotated Fig. 2) overlaps with a second leading edge (see annotated Fig. 2) of the second annular member (see annotated Fig. 2), and a second annular air flow outlet (first nozzle airflow outlet 328a) formed between the first annular member and the second annular member (see Fig. 4 and annotated Fig. 2), wherein the second annular air flow outlet is configured to direct a second portion of the air flow out of the annular cavity (Fig. 4 and para. [0050] disclose the first nozzle airflow outlet 328a being capable of directing a portion of the airflow from internal fan 311 out of the annular cavity) and along the inner diameter of the ring (second wall 323. See Fig. 4).
Hu and Yang are considered analogous to the claimed invention because they both are in the field of bladeless fans. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify each ring of Hu to include the double air outlet geometry of Yang in order to increase the Coanda effect of the bladeless fan without having to change the size of the nozzle openings or of the nozzle itself (Yang, lines 12-17 of para. [0042]).
Since the immediate application focuses primarily on the structure of an air flow amplifier and the claim limitations refer mostly to the structure of an air flow amplifier, the examiner has determined it appropriate to modify the teaching reference of Hu with the other teaching reference of Yang. The claims rejected by modifying Hu with Yang involve only well-known elements of HVAC units.
Regarding claim 3, Gupte in view of Hu and Yang disclose the invention of claim 1, and the combination discloses wherein the air flow amplifier includes an additional ring (Figs. 1-3 of Hu disclose an additional ring defined by 4 and 5) having an additional annular cavity (9 of Hu), an additional air flow inlet (11 of Hu) formed in the additional ring (see Fig. 3 of Hu) and configured to direct a third portion of the air flow (the inlet 11 of Hu is capable of directing a portion of airflow. See Annotated Fig. 5 below) from the annular cavity into the additional annular cavity (see Annotated Fig. 5 below), a first additional air flow outlet (6 of Hu) formed in the additional ring (see Fig. 2 of Hu) and configured to direct a first inner ring air flow out of the additional annular cavity (Annotated Fig. 5 discloses that the outlet 6 of Hu is capable of directing airflow out of annular cavity 9 of Hu) and along an additional inner diameter of the additional ring (see Annotated Fig. 5), and a second additional air flow outlet (second nozzle airflow outlet 328b of Yang) formed in the additional ring (Fig. 4 of Yang discloses second nozzle airflow outlet 328b being formed in a ring) and configured to direct a second inner ring air flow out of the additional annular cavity (Fig. 4 and para. [0050] of Yang disclose the first nozzle airflow outlet 334a being capable of directing a portion of the airflow from internal fan 311 out of the annular cavity) and along the additional inner diameter of the additional ring (second wall 323 of Yang. See Fig. 4 of Yang).
Regarding claim 4, Gupte in view of Hu and Yang disclose the invention of claim 3, and the combination discloses wherein the annular cavity (8 of Hu) and the additional annular cavity (9 of Hu) are fluidly coupled to one another (Figs. 2-3 of Hu disclose 8 and 9 being fluidly coupled to one another) via an intermediate conduit (11 of Hu. See Fig. 3 of Hu) extending radially between the ring and the additional ring (See Fig. 3 of Hu).
Regarding claim 5, Gupte in view of Hu and Yang disclose the invention of claim 3, and the combination discloses wherein the ring (outer ring defined by 1 and 2 of Hu) and the additional ring (inner ring defined by 4 and 5 of Hu) are offset from one another along the central axis (Figs. 1-2 of Hu discloses the inner rings being offset as it appears to have a center set further downstream along the central axis than the center of the outer ring).
Regarding claim 6, Gupte in view of Hu and Yang disclose the invention of claim 3, and the combination discloses wherein the ring and the additional ring are concentric with one another (Figs. 1-3 disclose an inner and outer ring being concentric with one another).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte in view of Hu, Yang, and Qi, as applied to claim 3 above, and in further view of Crawford (US 4,512,264).
Regarding claim 7, Gupte in view of Hu, Yang, and Qi disclose the invention of claim 3, but Gupte does not disclose an annular support structure configured to secure the ring to the fan deck.
However, Crawford does disclose an annular support structure (annular support flange 36) configured to secure the ring to the fan deck (annular support flange 36 is capable of coupling an air flow amplifier to a panel of an HVAC unit similar to how it couples the induced draft device to combustion chamber 10 as disclosed in Figs. 1-2).
Gupte and Crawford are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Gupte to include the annular support flange of Crawford in order to allow for a variety of fans, air ducts, or bladeless fans to be coupled to Gupte’s HVAC system to allow for easy customization of the HVAC unit’s outlet.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte in view of Hu, Yang, Qi, and Crawford, as applied to claim 7 above, and in further view of Oshima et al. (US 5,938,527).
Regarding claim 8, Gupte in view of Hu, Yang, Qi, and Crawford disclose the invention of claim 7, but Gupte does not disclose a plurality of braces coupled to the annular support structure and to the additional ring.
However, Oshima does disclose a plurality of braces (induction nozzle supports 139) coupled to the annular support structure and to the additional ring (Fig. 50 discloses induction nozzle supports 139 being coupled to a casing and an induction nozzle 38 which are inner and outer concentric elements respectively. This is similar to how, in the immediate application, the plurality of braces being coupled to the additional ring and the annular support structure which are inner and outer concentric elements respectively).
Gupte and Oshima are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the HVAC unit of Gupte to include the induction nozzle supports of Oshima in order to enable an air flow amplifier/inducer with a small diameter to couple to an HVAC system with a fan opening with a diameter larger than that of the air flow amplifier/inducer (Oshima, col. 31, lines 14-17).
Claims 11, 13, 15-16, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte et al. (US 2018/0356124) in view of Sangli et al. (US 2019/0390925), and even further in view of Qi et al. (US 2014/0034039).
Regarding claim 11, in addition to the 103 rejection above, Gupte discloses a heating, ventilation, and/or air conditioning [HVAC] unit (HVAC unit 12), comprising: a panel (Fig. 2 discloses a panel forming the top of the HVAC unit 12) having an opening formed therein (see Annotated Fig. 3 below); and an air flow producing element (fans 32. Gupte does not disclose the air flow producing element being an air flow amplifier) positioned adjacent to the opening (see Annotated Fig. 3 below).
Gupte does not disclose an air flow producing element comprising an air flow amplifier, wherein the air flow amplifier includes: an outer ring having an annular cavity; an inlet conduit configured to direct a primary air flow into the annular cavity; a first air flow outlet formed in the ring and configured to direct a first portion of the primary air flow out of the annular cavity and through the opening in a downstream direction; a second air flow outlet formed in the outer ring and configured to direct a second portion of the primary air flow out of the annular cavity and through the opening in the downstream direction, an inner ring positioned radially within the outer ring and having an additional annular cavity configured to receive a third portion of the primary air flow from the annular cavity, and a third air flow outlet formed in the inner ring and configured to direct an inner ring air flow out of the additional annular cavity and through the opening in the downstream direction, wherein a first upstream end portion of the outer ring is disposed upstream of a second upstream end portion of the inner ring, with respect to flow of the first portion of the primary air flow in the downstream direction.
However, Sangli does disclose an air flow producing element (eductor system 100. See para. [0002]) comprising an air flow amplifier (eductor 102), wherein the air flow amplifier includes: an outer ring (motive fluid annulus 420) having an annular cavity (concentric eductor space 400. See Fig. 6); an inlet conduit (fluid supply lines 106) configured to direct a primary air flow into the annular cavity (see para. [0057]); a first air flow outlet (annular eductor mouth 408) formed in the ring (see Fig. 6) and configured to direct a first portion of the primary air flow out (annular jet 412) of the annular cavity (see Fig. 6 and para. [0056]) and through an opening (plenum of mixing tube 104. See Figs. 1 and 6) in a downstream direction (see annotated Fig. 6); a second air flow outlet (annular eductor mouth 410) formed in the outer ring (see Fig. 6) and configured to direct a second portion of the primary air flow (annular jet 416) out of the annular cavity (see Fig. 6) and through the opening (see Figs. 1 and 6) in the downstream direction (see annotated Fig. 6), an inner ring (motive fluid annulus 620) positioned radially within the outer ring (see Fig. 6) and having an additional annular cavity (concentric eductor space 600) configured to receive a third portion of the primary air flow (fluid flowing through flow distribution spokes 516. See para. [0076]) from the annular cavity (see Fig. 6 and para. [0076]), and a third air flow outlet (annular eductor mouth 608) formed in the inner ring (see Fig. 6) and configured to direct an inner ring air flow (annular jet 612) out of the additional annular cavity (see Fig. 6) and through the opening (see Figs. 1 and 6) in the downstream direction (see annotated Fig. 6), wherein a first upstream end portion of the outer ring (annular eductor cap 432. See Fig. 3) is disposed upstream of a second upstream end portion of the inner ring (annular eductor cap 632. Fig. 6 discloses annular eductor cap 432 being further upstream than annular eductor cap 632), with respect to flow of the first portion of the primary air flow in the downstream direction (see Fig. 6 and annotated Fig. 6).
Gupte and Sangli are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the HVAC unit of Gupte to include the eductor of Sangli in place of a normal fan in order to reduce noise and to prevent dirt from accumulating on the blades of the conventional fan as evidenced by Qi (Qi, para. [0003]).
Regarding claim 13, Gupte in view of Sangli and Qi disclose the invention of claim 11, and the combination further discloses a cabinet (cabinet 24 of Gupte) having the panel (Fig. 2 of Gupte discloses a panel forming the top of the HVAC unit 12. See Annotated Fig. 3), a heat exchanger (heat exchanger 30 of Gupte) coupled to the cabinet (see Fig. 2 of Gupte), and a fan (blower assembly 34 of Gupte), wherein the fan is positioned within the cabinet (See Fig. 2 of Gupte) and is configured to draw the primary air flow across the heat exchanger (see para. [0039] of Gupte) and to force the primary air flow into the annular cavity (the blower assembly of Gupte is capable of providing air flow through the fluid supply lines 106 of Sangli. See para. [0038] of Sangli).
Regarding claim 15, Gupte in view of Sangli, Qi, and Yang disclose the invention of claim 13, and Gupte further discloses wherein the panel is a fan deck (see annotated Fig. 3 below), the cabinet includes a base panel (see annotated Fig. 3 below), and the fan (blower assembly 34) is coupled to the base panel (Annotated Fig. 3 discloses blower assembly 34 being indirectly coupled to a base panel through additional structure).
Regarding claim 16, Gupte in view Sangli and Qi disclose the invention of claim 11, and the combination discloses wherein the air flow amplifier (eductor 102 of Sangli) includes a fourth air flow outlet (annular eductor mouth 610 of Sangli) formed in the ring (see Fig. 6 of Sangli) and configured to direct an additional inner ring air flow out (annular jet 616) of the additional annular cavity (see Fig. 6) and through the opening (see Figs. 1 and 6) in the downstream direction (see annotated Fig. 6).
Regarding claim 25, Gupte in view of Hu, Yang, Qi, and Oshima disclose the invention of claim 11, and the combination discloses wherein a first downstream end portion of the outer ring (closed-end 422) is disposed upstream of a second downstream end portion of the inner ring (closed-end 622. Fig. 6 and annotated Fig. 6 discloses closed-end 422 being disposed further upstream of closed-end 622), with respect to the flow of the first portion of the primary air flow in the downstream direction (see Fig. 6 and annotated Fig. 6).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte in view of Sangli and Qi as applied to claim 11 above, and further in view of Crawford (US 4,512,264).
Regarding claim 12, Gupte in view of Hu, Yang, Qi, and Oshima disclose the invention of claim 11, and Gupte further discloses a panel (see annotated Fig. 3).
Gupte does not disclose wherein the panel includes a support flange coupled to a circumference of the ring to mount the air flow amplifier to the panel.
However, Crawford does disclose a panel (roof portion 13. See Figs. 1-2) which includes a support flange (annular support flange 36) coupled to a circumference of an outer ring (Figs. 1-2 disclose annular support flange 36 being coupled to the surface of the ring defined by roof portion 13 of combustion chamber 10) to mount the air flow amplifier to the panel (Figs. 1-2 disclose annular support flange being used to mount an induced draft device 17 to roof portion 13).
Gupte and Crawford are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Gupte to include the annular support flange of Crawford in order to allow for a variety of fans, air ducts, or bladeless fans to be coupled to Gupte’s HVAC system to allow for easy customization of the HVAC unit’s outlet.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte in view of Sangli and Qi as applied to claim 11 above, and further in view of Yang (US 2018/0045203).
Regarding claim 14, Gupte in view of Sangli and Qi disclose the invention of claim 13, and the combination discloses wherein the outer ring (motive fluid annulus 420 of Sangli) includes an inner diameter (Fig. 6 of Sangli discloses motive fluid annulus 420 of Sangli having an inner diameter defined by Coanda surface 446) having a diverging portion that diverges radially, with respect to a central axis of the air flow amplifier (Fig. 6 of Sangli discloses Coanda surface 446 diverging radially with respect to central axis A), in the downstream direction (see annotated Fig. 6), wherein the first and second air flow outlets (annular eductor mouths 408 and 410 of Sangli) are configured to direct the first and second portions of the primary air flow (Fig. 6 of Sangli discloses annular eductor mouths 408 and 410 directing annular jets 412 and 416), at least one of the portions of the primary air flow being guided along the diverging portion (Fig. 6 of Sangli discloses annular jet 416 being guided along Coanda surface 446) to induce a secondary air flow (para. [0056] of Sangli discloses annular jet 416 being used to induce a suction fluid flow 112) across the heat exchanger (para. [0008] of Sangli discloses the use of eductor 102 to blow fluid across a heat exchanger).
Sangli, like Gupte, does not explicitly disclose a configuration of airflow outlets in which both a first and second air flow are directed along the diverging portion of the ring diameter.
However, Yang does disclose a configuration of airflow outlets (nozzle airflow outlets 328a and 328b) in which both a first and second air flow (see annotated Fig. 1) are directed along a diverging portion of a ring diameter (diverging portion of wall 323. See annotated Fig. 1).
Sangli and Yang are considered analogous to the claimed invention because they both are in the field of air flow amplifiers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the eductor mouths of Sangli to have the structure of Yang’s nozzle airflow outlets in order to increase the Coanda effect of the bladeless fan without having to change the size of the nozzle openings or of the nozzle itself (Yang, lines 12-17 of para. [0042]).
Since the immediate application focuses primarily on the structure of an air flow amplifier and the claim limitations refer mostly to the structure of an air flow amplifier, the examiner has determined it appropriate to modify the teaching reference of Sangli with the other teaching reference of Yang. The claims rejected by modifying Sangli with Yang involve only well-known elements of HVAC units.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte in view of Sangli and Qi as applied to claim 11 above, and further in view of Oshima (US 5,938,527).
Regarding claim 17, Gupte in view of Sangli and Qi disclose the invention of claim 11, but the combination does not disclose a fan positioned within a central flow passage of the outer ring and configured to direct an additional air flow along the central flow passage and through the opening in the downstream direction.
However, Oshima does disclose a fan (axial fan 30) positioned within a central flow passage (Figs. 6-7 disclose axial fan 30 being positioned within a central flow system) of an outer ring (induction nozzle 38) and configured to direct an additional air flow (primary flow 31) along a central flow passage (see Figs. 6-7 and col. 12, lines 39-41) and through an opening (outlet 43) in a downstream direction (see Fig. 7).
Gupte and Oshima are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the HVAC unit of Gupte to include the fan and induction nozzle of Oshima in order to increase the reach of the outlet jet blown out of an HVAC unit so that the outlet jet can reach distant locations like the ceiling of large rooms or across a hallway (Oshima, col. 13, lines 9-14).
Claims 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 202900773) in view of Gupte et al. (US 2018/0356124), further in view of Yang (US 2018/0045203), and even further in view of Sangli et al. (US 2019/0390925).
Regarding claim 18, Hu discloses an air flow amplifier (bladeless fan disclosed in Figs. 1-3) for a heating, ventilation, and/or air conditioning [HVAC] unit (a fan is a ventilation unit), comprising: an outer ring (ring defined by 1 and 2. See Figs. 1-3) having an annular cavity (8. See Fig. 2) configured to receive an air flow (see Annotated Fig. 5 below); a first air flow outlet (3) formed in the outer ring (see Figs. 1-2) and configured to direct a first portion of the air flow out of the annular cavity (Figs. 1-2 disclose 3 having a geometry capable of directing airflow out of annular cavity 8. See, also, Annotated Fig. 5) and along an inner diameter of the outer ring (see Annotated Fig. 5), an inner ring (inner ring defined by 4 and 5) positioned radially within the outer ring (see Fig. 2) and having an additional annular cavity (9 of Hu) configured to receive a third portion of the air flow from the annular cavity (see Annotated Fig. 5); and a third air flow outlet (6 of Hu) formed in the inner ring (see Fig. 2) and configured to direct an inner ring air flow out of the additional annular cavity (see Annotated Fig. 5) and along an inner diameter of the inner ring (see Annotated Fig. 5).
Hu does not disclose a structure of an HVAC unit to which the air flow amplifier is coupled to.
However, Gupte does disclose a structure (cabinet 24) of an HVAC unit (HVAC unit 12) to which the air flow amplifier is coupled (fan 34 creates an air flow and can be replaced by Hu’s airflow amplifier).
Hu and Gupte are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the bladeless fan of Hu in the HVAC unit of Gupte in order to reduce noise and to prevent dirt from accumulating on the blades of the conventional fan as evidenced by Qi (Qi, para. [0003]).
Hu does not disclose a second air flow outlet formed in the outer ring and configured to direct a second portion of the air flow out of the annular cavity and along the inner diameter of the outer ring.
However, Yang does disclose a second air flow outlet (first nozzle airflow outlet 328a) formed in the ring (see Fig. 4) and configured to direct a second portion of the air flow out of the annular cavity (Fig. 4 and para. [0050] disclose the first nozzle airflow outlet 328a being capable of directing a portion of the airflow from internal fan 311 out of the annular cavity) and along the inner diameter of the ring (second wall 323. See Fig. 4).
Hu and Yang are considered analogous to the claimed invention because they both are in the field of bladeless fans. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify each ring of Hu to include the double air outlet geometry of Yang in order to increase the Coanda effect of the bladeless fan without having to change the size of the nozzle openings or of the nozzle itself (Yang, lines 12-17 of para. [0042]).
Hu does not disclose a geometry of the inner and outer rings wherein a first upstream end portion of the outer ring is disposed upstream of a second upstream end portion of the inner ring, with respect to a flow direction of the first portion of the air flow along the inner diameter of the outer ring.
Sangli does disclose a ring geometry in which a first upstream end portion of an outer ring (annular eductor cap 432. See Fig. 3) is disposed upstream of a second upstream end portion of an inner ring (annular eductor cap 632. Fig. 6 discloses annular eductor cap 432 being further upstream than annular eductor cap 632), with respect to a flow direction of the first portion of the air flow along the inner diameter of the outer ring (see Fig. 6 and annotated Fig. 6).
Hu and Sangli are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the rings of Hu to include the eductor geometry of Sangli in order increase entrainment of fluid flow to account for large apertures (Sangli, para. [0003]).
Regarding claim 19, Hu in view of Gupte, Yang, and Sangli disclose the invention of claim 18, and the combination discloses wherein the outer ring (ring defined by 1 and 2 of Hu. See Figs. 1-3 of Hu) includes an inner shroud (2 of Hu) having a leading edge (Annotated Fig. 7 discloses shroud 2 of the ring of Hu having a leading edge) and an outer shroud (1 of Hu) coupled to the inner shroud (Figs. 2-3 of Hu disclose shroud 1 being coupled to shroud 2) at an interface (Annotated Fig. 7 discloses the interface of Hu where shroud 1 couples to shroud 2).
Hu does not disclose wherein the outer shroud wraps around the leading edge to overlap with the leading edge and form a gap between the leading edge and the outer shroud, and wherein the gap is the first air flow outlet.
However, Yang does disclose wherein an outer shroud wraps around a leading edge (Fig. 4 discloses the first wall 322 wrapping around the first wall edge 326 of the second wall 323) to overlap with the leading edge (see annotated Fig. 2) and form a gap (Fig. 4 discloses a gap defined by the second wall airflow outlet 328b) between the leading edge and the outer shroud (see Fig. 4), and wherein the gap is a first air flow outlet (second wall airflow outlet 328b. see Fig. 4).
Hu and Yang are considered analogous to the claimed invention because they both are in the field of bladeless fans. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify each ring of Hu to include the double air outlet geometry of Yang in order to increase the Coanda effect of the bladeless fan without having to change the size of the nozzle openings or of the nozzle itself (Yang, lines 12-17 of para. [0042]).
Regarding claim 20, Hu in view of Gupte, Yang, and Sangli disclose the invention of claim 19, and the combination discloses wherein an inner shroud (second wall 323 of Yang) includes a first annular member (Coanda surface 334b of Yang) and a second annular member (Coanda surface 334a of Yang) coupled to the first annular member via a plurality of ribs (para. [0050] and Fig. 4 of Yang disclose Coanda surface 334a and Coanda surface 334b being coupled via a plurality of partition plates 335) circumferentially spaced about the inner shroud (see Figs. 3-4 of Yang) to form an additional gap (Fig. 4 of Yang discloses an additional gap defined by the first airflow outlet 328a), wherein the additional gap is the second air flow outlet (first airflow outlet 328a of Yang).
Regarding claim 21, Hu in view of Gupte, Yang, and Sangli disclose the invention of claim 18, and the combination discloses wherein the air flow amplifier includes a fourth air flow outlet (second nozzle airflow outlet 328b of Yang) formed in the inner ring (Fig. 4 of Yang discloses second nozzle airflow outlet 328b being formed in a ring) and configured to direct an additional inner ring air flow out of the additional annular cavity (Fig. 4 and para. [0050] of Yang disclose the first nozzle airflow outlet 334a being capable of directing a portion of the airflow from internal fan 311 out of the annular cavity) and through the opening in the downstream direction (second wall 323 of Yang. See Fig. 4 of Yang).
Regarding claim 22, Hu in view of Gupte, Yang, and Sangli disclose the invention of claim 21, and the combination further discloses wherein the outer ring (ring defined by 1 and 2. See Figs. 1-3 of Hu) and the inner ring (ring defined by 4 and 5. See Figs. 1-3 of Hu) form an annular flow passage (see Annotated Fig. 3) extending radially between the outer ring and the inner ring (Annotated Fig. 5 discloses an annular passage extending radially between the ring defined by 1 and 2 and the ring defined by 4 and 5 of Hu) from the first upstream end portion of the outer ring (see annotated Fig. 5) to a first downstream end portion of the outer ring (see annotated Fig. 5), a radial dimension of the annular flow passage (annotated Fig. 5 disclose a radial dimension between the two rings defined by the distance between 2 and 4 of Hu), and a central axis of the air flow amplifier (see annotated Fig. 5), wherein a radial dimension of the annular flow passage (see annotated Fig. 6 derived from Sangli), with respect to a central axis of the air flow amplifier (axis 402. see Fig.6 of Sangli), increases between the first upstream end portion and the first downstream end portion (Fig. 6 of Sangli and annotated Fig. 6 disclose the radial dimension of the annular flow passage of motive fluid annulus 420 increasing from annular eductor cap 432 to closed-end 422).
Regarding claim 23, Hu in view of Gupte, Yang, Sangli, and Qi disclose the invention of claim 22, and the combination discloses wherein the inner ring (ring defined by 4 and 5 of Hu) forms an additional flow passage (air flow passage defined by inner shroud 5 of Hu. See annotated Fig. 5) extending between the second upstream end portion of the inner ring (annotated Fig. 5) and a second downstream end portion of the inner ring (annotated Fig. 5), wherein an additional radial dimension of the additional flow passage (the direction defined by the radius of the inner ring of Hu. See Annotated Fig. 5), with respect to a central axis of the air flow amplifier (the central axis being the center axis of the inner and outer rings of Hu), increases between the second upstream end portion and the second downstream end portion (Fig. 6 of Sangli and annotated Fig. 6 discloses the radial dimension of motive fluid annulus 620 increasing in the downstream direction).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Gupte, Yang, Sangli, and Qi, as applied to claim 18 above, and further in view of Crawford (US 4,512,264).
Regarding claim 24, Hu in view of Gupte, Yang, Sangli, and Qi disclose the invention of claim 18, but Hu does not disclose an annular support flange coupled to the outer ring and configured to couple the air flow amplifier to a panel of the HVAC unit.
However, Crawford does disclose an annular support flange (annular support flange 36) coupled to an outer ring (induced draft device 17) and configured to couple the air flow amplifier to a panel of the HVAC unit (annular support flange 36 is capable of coupling an air flow amplifier to a panel of an HVAC unit similar to how it couples the induced draft device 17 to combustion chamber 10 as disclosed in Figs. 1-2).
Hu and Crawford are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the bladeless fan of Hu to include the annular support flange of Crawford in order to allow the bladeless fan to couple to a variety of cabinets, air ducts, or HVAC units to allow for easy integration of Hu’s bladeless fan into a variety of ventilation apparatus.

Annotated Figures

    PNG
    media_image1.png
    827
    915
    media_image1.png
    Greyscale
Annotated Fig. 1
Annotated Fig. 1 is an annotation of Fig. 4 of Yang.


    PNG
    media_image2.png
    480
    1001
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated Fig. 2 is an annotation of Fig. 4 from Yang.


    PNG
    media_image3.png
    965
    1294
    media_image3.png
    Greyscale
Annotated Fig. 3
Annotated Fig. 3 is an annotation of Fig. 2 from Gupte.


    PNG
    media_image4.png
    411
    816
    media_image4.png
    Greyscale

Annotated Fig. 4
Annotated Fig. 4 is an annotation of Fig. 2 from Hu.

    PNG
    media_image5.png
    984
    720
    media_image5.png
    Greyscale


Annotated Fig. 5
Annotated Fig. 5 is an annotation of Fig. 2 from Hu.


    PNG
    media_image6.png
    877
    786
    media_image6.png
    Greyscale
Annotated Fig. 6
Annotated Fig. 6 is an annotation of Fig. 6 from Sangli.


    PNG
    media_image7.png
    988
    858
    media_image7.png
    Greyscale
Annotated Fig. 7
Annotated Fig. 7 is an annotation of Fig. 3 from Hu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0081304 (Poe et al.) which discloses an inner and outer ring which are supplied by one flow supply.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762